On Motion for Rehearing.
Both parties have moved for rehearing. Appellee contends that, conceding as correct the view of the law announced in the original opinion, nevertheless, when the verdict is properly construed, the judgment should be affirmed. Appellant, on the other hand, urges that, under the findings of the jury, the judgment should be reformed and rendered.
A careful study of the verdict leads, we think, to the conclusion that the position of appellant is correct. Neither party objected to the form in which the issues were submitted, and it becomes the duty of the court to construe the findings with the view of upholding them, if this can reasonably be done. The following quotation from Bank v. Rush (Tex.Com.App.) 246 S.W. 353, states generally the rules applicable to a proper construction of a special issue verdict:
"All the issues must be considered together as a whole. If, when construed as a whole, they admit of more than one reasonable construction, the trial court has power to apply that reasonable construction which he deems proper. Elder-Dempster Co. v. Weld Neville Co. (Tex.Com.App.) 231 S.W. 102. If they are conflicting and one finding destroys another, then the verdict will not support a judgment upon either finding, and it must be set aside. But if, taking all the findings together, and applying them to the contested issues in the case, they fairly dispose of those issues, and are not ambiguous or conflicting, then the duty rests upon the court to enter judgment in accordance with all pertinent findings."
The finding under special issue No. 1 is to the effect that Monroe alone furnished the merchandise to Gaylor. This finding, standing alone and unqualified, would entitle appellee to recover, because it embraced every essential affecting appellant's liability in so far as the merchandise was concerned. The finding under special issue 2(b), however, is that Gaylor did not know that Monroe was furnishing the merchandise. If this be true, then there was in fact no furnishing of the merchandise as between Monroe and Gaylor, within the meaning of the statute. The two findings, unexplained, are therefore inconsistent, and the verdict conflicting. It is apparent, however, that "furnished" is not used in these issues in the full sense employed in the statute; but is limited by the direction given by the court to the jury as a guide in answering special issue No. 1, under which direction the only question presented for determination by that issue is whether Monroe in his dealings with Middleton  Co., was primarily liable for the merchandise, or liable only as surety or guarantor. If the former, then the jury were instructed to answer the issue "Yes," if the latter, "No." Under the statute, as construed in the original opinion, knowledge by Gaylor that Monroe was doing so was essential to a finding that Monroe furnished the merchandise. The jury could not find a "furnishing" in this sense and at the same time find a want of such knowledge. Taking the verdict as a whole, however, and construing special issues numbered 1, 2(a), and 2(b) in the light of the court's direction regarding special issue No. 1, we think all substantial difficulty is removed, and it must be held that the effect of the three findings is that Middleton 
Co. sold the merchandise to Gaylor upon the individual credit of Monroe alone, and that Gaylor was ignorant of the fact of Monroe's participation in the matter.
Monroe is entitled to judgment for his rent amounting to $424.77, less Gaylor's counterclaim of $78.75, and to a foreclosure of his landlord's lien upon the distrained property or its proceeds. As to the other items he should take nothing by his suit.
The judgment of the trial court is reversed, and the cause remanded, with instructions to that court to render judgment accordingly and to make such other orders or decrees with reference to the proceeds of the distrained property as may be necessary to carry out such judgment.
Reversed, and remanded with instructions.
                      Second Motion for Rehearing.
Appellee, in a second motion for rehearing, contends that he is entitled, in any event, to personal judgment against appellant for the amount for which judgment was *Page 932 
rendered by the trial court upon the account in suit, directing our attention to the fact that his pleadings support such judgment.
We have carefully examined the pleadings in the case, and have reached the conclusion that they sufficiently allege that the items in the account were sold by Middleton  Co. to appellant, under an arrangement between Middleton  Co. and appellee, although by the jury finding this was unknown to appellant, by which appellee was, as between him and Middleton  Co., the real owner of this account. There is no statement of facts in the record on appeal, and, as no question of personal liability was submitted to the jury, the judgment of the trial court in this respect is not in issue.
The other questions presented in the motion for rehearing have all had our careful consideration, and the motion, otherwise than as herein granted, is overruled.
It is accordingly ordered that the motion for personal judgment in favor of appellee against appellant upon the items of the account allowed in the trial court's judgment be granted; that the order passed by this court on December 5, 1923, be set aside; that the judgment of the trial court be reversed and the cause remanded to that court, with instructions to enter judgment and dispose of the fund derived from the sale of the distrained property, as follows: That appellee recover judgment against appellant for his rents amounting to $424.77, less appellant's counterclaim of $78.75, with foreclosure of appellee's landlord's lien upon the distrained property or its proceeds, that the trial court make such other orders or decrees with reference to the proceeds of the distrained property as may be necessary to carry out such judgment, and that, in addition thereto, appellee recover a personal judgment only against appellant for the sum of $583.94.
Granted in part, and in part overruled.